Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ross A. Fiorani, Jr., appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. Fiorani v. Navy Fed. Credit Union, No. 1:15-cv-00291-LO-TCB (E.D.Va. Apr. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.